   Case 6:21-mj-01507-GJK Document 9 Filed 06/23/21 Page 1 of 10 PageID 34




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

UNITED STATES OF AMERICA

       v.                                              CASE NO. 6:21-mj-01507-GJK

DEVRON BROWN

        OPPOSITION TO DEFENDANT’S MOTION TO AMEND
 CONDITIONS OF RELEASE AND CROSS-MOTION TO REVOKE RELEASE

       The United States of America, by Karin Hoppmann, Acting United States

Attorney for the Middle District of Florida, hereby submits the Government’s

Opposition to the Defendant’s Motion to Amend Conditions of Release (the “Motion”)

and Cross-Motion to Revoke Release (the “Cross-Motion”), and in support thereof,

states as follows:

                             FACTUAL BACKGROUND

       1.     On June 10, 2021, a federal grand jury in the Eastern District of

Pennsylvania returned an Indictment charging Devron Brown (“the defendant” or

“Brown”) with two counts of bank fraud, in violation of 18 U.S.C. § 1344, and nine

counts of money laundering, in violation of 18 U.S.C. §§ 1957, 2. On or about that

same date, a warrant was issued for Brown’s arrest.

       2.     As set forth in the Indictment, Brown signed, certified, and then caused

two fraudulent PPP loan applications to be submitted on behalf of his purported

construction business, Just Us Construction Inc. (“Just Us”), in June 2020 and February

2021. Based upon falsified federal tax forms and false representations regarding the
   Case 6:21-mj-01507-GJK Document 9 Filed 06/23/21 Page 2 of 10 PageID 35




number of Just Us employees, the alleged wages and taxes paid by Just Us, and the

intended uses for the PPP funds, Brown fraudulently obtained $937,500 in PPP loan

proceeds on behalf of Just Us and fraudulently attempted to obtain a total of $1,871,750

in PPP funds.

       3.     The fraudulently obtained PPP loan proceeds were then used for personal

and unauthorized purchases, including, for example, the purchase of a residential home

in Deltona, Florida, a motorcycle, an all-terrain vehicle (“ATV”), a Lexus luxury

automobile, and diamond jewelry, among other things.

       4.     On June 15, 2021, Brown was arrested at the Volusia County Sheriff’s

Office evidence facility, when he and another individual arrived to pick up the ATV that

Brown had previously purchased with PPP loan proceeds. The Sheriff’s Office had been

holding the ATV, following a crash involving that vehicle.

       5.     During the course of Brown’s arrest, the government did not take custody

of the defendant’s wallet, keys, or identification, but instead, these items were provided

to the individual he arrived with at the time of his arrest. The government did seize

Brown’s iPhone incident to arrest and subsequently obtained a warrant to search the

phone.

       6.     Contrary to Brown’s assertion in his Motion, the government has not

seized his bank accounts. Instead, the government has served, or attempted to serve,

duly issued seizure warrants for many of the unauthorized items that Devron Brown

purchased, or caused to be purchased, using fraudulently obtained PPP loan proceeds,




                                             2
   Case 6:21-mj-01507-GJK Document 9 Filed 06/23/21 Page 3 of 10 PageID 36




including the motorcycle, ATV, Lexus, diamond jewelry, and other personal assets,

referenced above and in the Indictment.

       7.     On June 15, 2021, Brown appeared before the Honorable Thomas B.

Smith, United States Magistrate Judge, for his initial appearance. At that time, Brown

stipulated to identity, and the government argued for his detention pending his

appearance in the Eastern District of Pennsylvania on the indicted charges.

       8.     At that hearing, the government argued that given the nature and

seriousness of the offenses for which he is charged; Brown’s extensive criminal history,

which includes numerous convictions for making false identifications to law enforcement

and failures to appear; his use of aliases, multiple dates of birth and social security

numbers; the difficulty agents had in identifying a primary residence for Brown; and lack

of verification of any of the information Brown provided to pretrial services on the day of

his arrest, Brown was a serious risk of flight. Additionally, the government pointed out

that at that very hearing when questioned by the Court regarding his assets, Brown failed

to mention to the Court “seven acres of land in Maryland” that he purported to own when

interviewed by pretrial services prior to the hearing.

       9.     When questioned by the Court about his assets, Brown represented to the

Court, on June 15, 2021, that along with other properties in Georgia, North Carolina,

and Pennsylvania related to his work as a contractor, he owned ten rental properties in

Pennsylvania and Maryland.

       10.    Based upon the defendant’s representations, the Court released Brown on

conditions, including, but not limited to, the following: (1) the defendant “shall reside at


                                             3
   Case 6:21-mj-01507-GJK Document 9 Filed 06/23/21 Page 4 of 10 PageID 37




5206 Fox Quarry Lane, Sanford, Florida 32773;” (2) the defendant “must not violate

any federal, state, or local laws;” (3) the defendant “shall surrender his passport and any

passport cards of similar documents issued for purposes of international travel, if any, to

his lawyer, or the Clerk of the Court, within the first two business days following his

release from custody;” and (4) the defendant shall execute a $100,000 bond, secured by

his “land in Maryland and ten rental homes.” Doc. 6. Brown repeatedly signed a

declaration under penalty of perjury, declaring that he or his purported businesses, Just

Us and “Dirty Boys Construction,” owned each of the assets listed below, such that they

could be used as security for a $100,000 appearance bond. Doc. 5. He further declared

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that “all owners of the property

securing this appearance bond are included on the bond” and that all of the information

set forth in the bond “is true.” Doc. 5.

             •   1336 N. 26th St. Philadelphia, PA
             •   1338 N. 26th St. Philadelphia, PA
             •   4940 Lancaster Ave., Philadelphia, PA
             •   2628 Cecil B. Moore Ave., Philadelphia, PA
             •   2624 Cecil B. Moore Ave., Philadelphia, PA
             •   4911 W. Girard Ave., Philadelphia, PA
             •   2511, 2513, 2515, 2517, 2519, 2521 W. York St., Philadelphia, PA
             •   13121 Charlestown Rd. Worton, Maryland 21678

       11.       During the initial appearance and shortly thereafter, the government asked

the Court and the United States Marshals to require some verification of Brown’s

ownership of those assets, but no verification was provided before he was released.

       12.       According to the deeds and sales history (which will be filed under seal as

Exhibit 1 upon authorization from the Court), it appears that Brown does not have any

current ownership interest in six of the eight properties pledged as security for his

                                               4
   Case 6:21-mj-01507-GJK Document 9 Filed 06/23/21 Page 5 of 10 PageID 38




release. Brown does not own them now, and he did not own them last week, at the time

he told the Court that he did. None of the current owners of those properties signed the

appearance bond. As for the other two properties, one appears to be owned by a

potential relative of Brown’s named “Tevron Brown,” and the other appears to be

owned by a company called “Superior Universal Builders,” which is an entity that

Brown and others are involved in as principals. None of those other owners of these

two properties signed the declaration pledging those properties as security for Brown’s

release.

       13.    Based upon public deed records and other documentation available as of

June 17, 2021, the chart below shows a summary of the current ownership of each of the

properties Brown unilaterally pledged as security for his appearance bond:

  Address (Philadelphia PA              Current Owner                 Date          Purchase
  Unless Otherwise Noted)                                           Purchased        Price
 1336 N. 26th Street            Persons 1 & 2                      11/12/2019     $    310,000

 1338 N. 26th Street            Person 3                           9/5/2018       $     192,000
 4940 Lancaster Ave             Persons 4 & 5                      5/7/2015       $      24,000
 2628 Cecil B. Moore Ave        Person 6                           12/18/2018     $       60,000
 2624 Cecil B. Moore Ave        Non-Profit Corporation 1           8/7/1974       $        5,500
 4911 W. Girard Ave             Person 7                           5/9/1986       $        6,000
 2511-2521 W. York Street       Superior Universal Builders        7/10/2018      $            1
 13121 Charlestown Road,        Tevron Brown                       3/4/2016       $         672
 Worton, MD


       14.    In addition, during his initial appearance on June 15, 2021, the Court

asked Brown to identify an address in the Middle District of Florida, where he would

live during the term of his requested pre-trial release. Brown told the Court that he


                                            5
   Case 6:21-mj-01507-GJK Document 9 Filed 06/23/21 Page 6 of 10 PageID 39




would be living at 5206 Fox Quarry Lane, Sanford, Florida 32773, throughout that

period. Less than a week later, however, Brown is no longer living at that address.

       15.    Instead, it appears that Brown is now living at the Budget Inn, 3200 South

Orlando Drive, Sanford, Florida, under someone else’s name. When a representative

from pretrial services asked Brown for that name on or about June 21, 2021, Brown said

it was the name “Anthony” with no last name provided. Brown told pretrial services

that he was moving to Maryland on July 1, 2021.

       16.    In addition, during his initial appearance, Brown represented to the Court

that he did not have a passport. He failed to mention, however, that he had a

reservation for an international flight in his own name from Miami, Florida to Aruba

scheduled for June 22, 2021. According to an airline representative, that ticket was

automatically cancelled on June 17, 2021.

       17.    Now, less than a week since his initial appearance and release on

conditions, Brown wants to relocate to a third address, in a third jurisdiction, in an

entirely different state, based upon his own representations that he will live at that new

address. The latest proposed address is the property owned by “Tevron Brown,” and it

is in Maryland, well outside the district of this Court and the charging district.

       18.    Pursuant to Local Rule 3.01(g), the undersigned certifies that she has

conferred with opposing counsel, who opposes this cross-motion to revoke release.

                   MEMORANDUM OF LAW AND ARGUMENT

       The defendant’s Motion should be denied, and his release should be revoked.

Brown appears to have lied to the Court about his purported real estate assets in order to


                                              6
   Case 6:21-mj-01507-GJK Document 9 Filed 06/23/21 Page 7 of 10 PageID 40




secure his release, and then he left the very address at which he was ordered to remain

just last week. At his initial appearance, Brown also failed to disclose his pending

reservation for an international flight. And now, Brown wishes to leave the state

altogether to purportedly reside in a third jurisdiction, outside of both the arresting

district and the charging district. In short, the defendant has effectively rendered his

conditions of release meaningless, given that he has violated those conditions and

perjured himself to obtain that release in the first place. The Court’s order gave him a

chance to post property, instead of being detained. Not having the property to post, the

defendant lied to the Court. He has proven himself unreliable and, therefore, a risk of

flight. At this point, there appear to be no legitimately posted assets securing his

appearance. For all of these reasons, and as set forth more fully below, his Motion

should be denied and the government’s Cross-Motion should be granted.

       Upon the government’s motion, the Court “shall enter an order of revocation and

detention,” if, after a hearing, the Court finds there is “probable cause to believe that the

person has committed a Federal, State, or local crime while on release,” or (2) “clear

and convincing evidence that the person has violated any other condition of release” and

“the person is unlikely to abide by any condition or combination of conditions of

release.” 18 U.S.C. § 3148(b)(1)(A)-(B), (b)(2)(B). Here, all three conditions are met.

       First, there is probable cause to believe that Brown committed the crime of

perjury in connection with his release, because there is documentary evidence showing

he submitted a false declaration to the Court. On June 15, 2021, Brown declared in

writing and under penalty of perjury that he owned eight properties in Pennsylvania and


                                              7
   Case 6:21-mj-01507-GJK Document 9 Filed 06/23/21 Page 8 of 10 PageID 41




Maryland, when it appears he did not own them. See Doc. 5. He further declared that

all owners of those properties were included on the bond documentation, when they

were not. Publicly available property records, which will be filed under seal as Exhibit

1, reflect that Brown had no current ownership interest in six of those properties as of

June 15, 2021, and that the other two properties he purported to pledge as security, are

owned in the name of a potential relative (“Tevron Brown”) or a business entity with

other principals (“Superior Universal Builders”), who all likewise did not review or sign

the bond paperwork. In light of these facts, there is probable cause to believe Devron

Brown perjured himself in a declaration to the Court on June 15, 2021. See 28 U.S.C. §

1746; 18 U.S.C. § 1621.

       Second, there is clear and convincing evidence that Brown violated a condition of

his release, because he failed to legally or legitimately pledge the property required to

secure the court-ordered $100,000 appearance bond. The conditions of Brown’s release

were premised upon a $100,000 appearance bond secured by “defendant’s land in

Maryland and ten rental homes.” See Doc. 6. As set forth above and in the attached

documentation, it appears Brown does not own those identified properties and thus

could not, and did not, lawfully pledge them as security for his appearance bond. As a

result, there is clear and convincing proof that Brown violated the terms of his release.

       Third, Brown has shown, by his own behavior, that he is unlikely to abide by any

conditions of his release. Less than a week has passed since his initial appearance and

release on conditions, and in that time period, it appears that: Brown misrepresented his

assets to the Court; he failed to legally pledge the required security upon which his


                                             8
   Case 6:21-mj-01507-GJK Document 9 Filed 06/23/21 Page 9 of 10 PageID 42




release was predicated; he left the very residence he agreed to live at during his period of

release; and now he seeks to leave the state altogether. Given his apparent disregard for

the conditions already imposed, it is unlikely that there are any conditions of release or

combination of conditions that the defendant will abide or can be trusted to follow.

       Wherefore, for all of the foregoing reasons, the government opposes the

defendant’s motion to amend his conditions of release and further respectfully requests

that this Court revoke his release, pending his appearance on the indicted charges in the

Eastern District of Pennsylvania.

                                          Respectfully submitted,


                                          KARIN HOPPMANN
                                          Acting United States Attorney



                                    By:   /s/ Jennifer M. Harrington
                                          JENNIFER M. HARRINGTON
                                          Assistant United States Attorney
                                          Florida Bar No. 0117748
                                          400 W. Washington Street, Suite 3100
                                          Orlando, Florida 32801
                                          Telephone: (407) 648-7500
                                          Facsimile: (407) 648-7643
                                          E-mail: Jennifer.Harrington2@usdoj.gov




                                             9
  Case 6:21-mj-01507-GJK Document 9 Filed 06/23/21 Page 10 of 10 PageID 43




U.S. v. DEVRON BROWN                                     Case No. 6:21-mj-01507-GJK


                             CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2021, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system which will send a notice of electronic

filing to the following:

              Todd Doss, Esq.
              Assistant Federal Defender




                                           /s/ Jennifer M. Harrington
                                           JENNIFER M. HARRINGTON
                                           Assistant United States Attorney
                                           Florida Bar No. 0117748
                                           400 W. Washington Street, Suite 3100
                                           Orlando, Florida 32801
                                           Telephone: (407) 648-7500
                                           Facsimile: (407) 648-7643
                                           E-mail: Jennifer.Harrington2@usdoj.gov




                                             10
